DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak et al. (Pub. No.: US 20200150462 A1).

Regarding claim 1. Cermak teaches a device for controlling emotional lighting of a vehicle (Fig. 5 and 6 and paragraph [0048], “the dim spot 112 can be used for mood lighting”), the device comprising: a camera (FIG. 4, camera 37) configured to record a video of a surrounding region of the vehicle (FIG. 1 and 4, paragraph [0049], “camera 37 to capture real-time video footage of the vehicle occupant's head and facial features”, here surrounding is a broad meaning and cover vehicle interior too); and an emotional lighting device (FIG. 6 and paragraph [0048], “the OLED window 31”) for irradiating light toward a door glass of the vehicle (paragraph [0048], “the OLED window 31 may be a vehicle window other than the windshield (e.g., the driver side/passenger side window, sunroof/moonroof, rear window, etc., side/passenger side window of a car is the door glass); and a controller (FIG. 1, BCM 24 and paragraph [0022], “The BCM 24 can include a processor and/or memory, which can be similar to processor 36 and memory 38) configured to: control the emotional lighting device to detect a representative color within the video of the surrounding region, and irradiate light of a color corresponding to the representative color (paragraph [0049], “processor 36 will review the video footage and deploy facial recognition software and/or retina tracking software to calculate the vehicle occupant's point of gaze”, paragraph [0050], “processor 36 will cause OLED window 31 to generate a dim spot 112 at the new” and paragraph [0053], “the vehicle operator changes the color of the dim spot 112 (discussed above) via the display 50 or mobile computing device 57. In optional step 780, processor 36 will adjust the color of the dim spot 112 in response to the vehicle operator's color-change input”).

Regarding claim 9, Cermak further teaches a setting device configured to receive setting on an operation mode from a user (paragraph [0036], “a client computer used by the vehicle owner or other subscriber for various purposes, such as accessing and/or receiving data communicated from the vehicle, as well as setting up and/or configuring subscriber preferences or controlling vehicle functions”); and an actuator for adjusting an irradiation direction of the emotional lighting device (paragraph [0032], “Light sensor 29 may be a photodetector that can sense ambient light (luminescence) in the environment surrounding vehicle 12. In one or more embodiments, light sensor 29 is embedded in a rear-view mirror mounting module (not shown) that abuts the windshield of the vehicle 12. OLED window 31 is a smart, translucent window with OLED technology inserted such that a vehicle occupant (vehicle operator) can see video images produced on the pane of OLED window 31”).

Regarding claim 13, Cermak teaches a method for controlling emotional lighting of a vehicle, the method comprising (Fig. 5 and 6 and paragraph [0048], “the dim spot 112 can be used for mood lighting”): recording, by a camera  (FIG. 4, camera 37), a front region video of the vehicle (FIG. 1 and 4, paragraph [0049], “camera 37 to capture real-time video footage of the vehicle occupant's head and facial features”, here surrounding is a broad meaning and cover vehicle occupants in front seats); detecting, by a controller (FIG. 1, BCM 24 and paragraph [0022], “The BCM 24 can include a processor and/or memory, which can be similar to processor 36 and memory 38), a representative color within the front region video; controlling, by the controller, an emotional lighting device to irradiate light of a color corresponding to the representative color; and irradiating, by the emotional lighting device (paragraph [0049], “processor 36 will review the video footage and deploy facial recognition software and/or retina tracking software to calculate the vehicle occupant's point of gaze”, paragraph [0050], “processor 36 will cause OLED window 31 to generate a dim spot 112 at the new”) and paragraph [0053], “the vehicle operator changes the color of the dim spot 112 (discussed above) via the display 50 or mobile computing device 57. In optional step 780, processor 36 will adjust the color of the dim spot 112 in response to the vehicle operator's color-change input”), the light toward a door glass of the vehicle (e.g., the driver side/passenger side window, sunroof/moonroof, rear window, etc., side/passenger side window of a car is the door glass).

Regarding claim 18, Cermak teaches a method for controlling emotional lighting of a vehicle (Fig. 5 and 6 and paragraph [0048], “the dim spot 112 can be used for mood lighting”), the method comprising: recording, by a camera (FIG. 4, camera 37), a side region video of the vehicle (FIG. 1 and 4, paragraph [0049], “camera 37 to capture real-time video footage of the vehicle occupant's head and facial features”, here surrounding is a broad meaning and cover vehicle interior too); detecting , by a controller (FIG. 1, BCM 24 and paragraph [0022], “The BCM 24 can include a processor and/or memory, which can be similar to processor 36 and memory 38), a representative color within the side region video; controlling, by the controller, an emotional lighting device to irradiate light of a color corresponding to the representative color; and irradiating, by the emotional lighting device (paragraph [0049], “processor 36 will review the video footage and deploy facial recognition software and/or retina tracking software to calculate the vehicle occupant's point of gaze”, paragraph [0050], “processor 36 will cause OLED window 31 to generate a dim spot 112 at the new” and paragraph [0053], “the vehicle operator changes the color of the dim spot 112 (discussed above) via the display 50 or mobile computing device 57. In optional step 780, processor 36 will adjust the color of the dim spot 112 in response to the vehicle operator's color-change input”), the light toward a door glass of the vehicle (paragraph [0048], “the OLED window 31 may be a vehicle window other than the windshield (e.g., the driver side/passenger side window, sunroof/moonroof, rear window, etc., side/passenger side window of a car is the door glass).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cermak in view of Satoh (Pub. No.: WO 2011070640 A1, machine translation is attached).

Regarding claim 2, Cermak teaches limitations of claim 1 and the controller can be used to detect a vehicle event (paragraph [0022], “can be used (at least in part) to detect a vehicle event”) but does not explicitly disclose controller configured to acquire vehicle speed information through a vehicle network.

	Satoh teaches controller configured to acquire vehicle speed information through a vehicle network (FIG. 1, CPU 45 and Speed sensor 51 and page 6, lines 235-236, “obtained by the external sensor 5 and vehicle information (rudder angle, vehicle speed,
etc.)”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cermak in view of Satoh to incorporate acquiring vehicle speed information that vehicle interior image is automatically adjusted so as to enhance the visibility (Satoh, page 6, line 237).

Regarding claim 3, Cermak as modified above further teaches the controller is further configured to determine a time point of irradiation of the emotional lighting device based on the vehicle speed information (Satoh, page 6, lines 233-238, “When the function switch 54 is turned on, the blend circuit unit 46a is based on external environment information (daytime, evening, nighttime, weather, etc.) and vehicle information (steering angle, vehicle speed, etc.) obtained by the external sensor 5. The transmittance of the “semi-transparent portion GE” set in the vehicle interior image is automatically adjusted so as to enhance the visibility of the composite image displayed on the monitor 3”).

Regarding claim 4, Cermak as modified above further teaches the controller is configured to detect the representative color from a side region video of the video of the surrounding region when the vehicle is stopped (Satoh, page 26, lines 1057-1063, “right after slowing down or stopping. In this case, information about vehicles approaching from the left and right becomes more important than the central field of view. 1060 In contrast, in the third embodiment, the image area is divided into three by the three front cameras 31L, 31R, and 31C. In conjunction with a turn signal switch 55 that outputs a switch signal, the transmittance of the "semi-transparent portion GE" of the three-divided image area is automatically adjusted”).

Regarding claim 5, Cermak as modified above further teaches the controller is configured to detect the representative color from a front region video of the video of the surrounding region (page 6, lines 216-217, “The side camera 1 acquires real camera image data of the front side portion of the vehicle by an imaging device (CCD, CMOS, etc.)”) when the vehicle is moving.

Regarding claim 16, Cermak teaches limitations of claim 1 and the controller can be used to detect a vehicle event (paragraph [0022], “can be used (at least in part) to detect a vehicle event”) but does not explicitly disclose the controlling of the emotional lighting device includes determining a time point of irradiation of the emotional lighting device based on a vehicle speed.

Satoh teaches the controlling of the emotional lighting device includes determining a time point of irradiation of the emotional lighting device based on a vehicle speed (FIG. 1, CPU 45 and Speed sensor 51 and page 6, lines 235-236, “obtained by the external sensor 5 and vehicle information (rudder angle, vehicle speed,
etc.)”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cermak in view of Satoh to incorporate acquiring vehicle speed information that vehicle interior image is automatically adjusted so as to enhance the visibility (Satoh, page 6, line 237).

Allowable Subject Matter
Claims 6-8, 10-12, 14-15, 17 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 6, prior art whether stand alone or in combination do not teach the limitation “determine a region of interest (ROI) within the front region video based on the vehicle speed information, and detect the representative color within the ROI”. Limitations of claim 6 as a whole are not taught by prior art therefore claim 6 is objected to as being dependent upon a rejected base claim.

Claims 7-8 depend on claim 6, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “control the actuator such that the irradiation direction is directed toward an upper end of an interior of the vehicle when a warning signal is inputted from a warning system included in the vehicle, and control the emotional lighting device to irradiate light of a color corresponding to the warning signal”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim.

Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “control the actuator such that the irradiation direction is directed toward a lower end of an interior of the vehicle when a mood mode is set through the setting device, and control the emotional lighting device to irradiate light of a color corresponding to the mood mode”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “control the actuator such that light of the emotional lighting device reciprocates a predetermined section when a music mode is set through the setting device, and control the emotional lighting device to irradiate light of a color corresponding to the music mode”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.

Regarding Claim 14, prior art whether stand alone or in combination do not teach the limitation “the detecting of the representative color includes: determining a region of interest (ROI) in the front region video based on a vehicle speed; and detecting a color with a highest occupancy ratio within the ROI as the representative color”. Limitations of claim 14 as a whole are not taught by prior art therefore claim 14 is objected to as being dependent upon a rejected base claim.

Claim 15 depends on claim 14, therefore, is also objected to as being dependent upon a rejected base claim.

Regarding Claim 17, prior art whether stand alone or in combination do not teach the limitation “an irradiation direction of the emotional lighting device to an upper end of an interior of the vehicle when a warning signal is input from a warning system included in the vehicle, and controlling the emotional lighting device to irradiate light of a color corresponding to the warning signal”. Limitations of claim 17 as a whole are not taught by prior art therefore claim 17 is objected to as being dependent upon a rejected base claim.

Regarding Claim 19, prior art whether stand alone or in combination do not teach the limitation “an irradiation direction of the emotional lighting device to an upper end of an interior of the vehicle when a warning signal is input from a warning system included in the vehicle, and controlling the emotional lighting device to irradiate light of a color corresponding to the warning signal; adjusting, by the controller, the irradiation direction to a lower end of the interior of the vehicle when a mood mode is set by a user, and controlling the emotional lighting device to irradiate light of a color corresponding to the mood mode”. Limitations of claim 19 as a whole are not taught by prior art therefore claim 19 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831